DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
3.	Claims 1-2, 4-7, 10, 12-24 are pending. Claims 1-2, 4-7, 10, 12-16, 21-24 are under examination on the merits. Claims 1, 17 are amended.  Claims 3, 8-9, 11 are previously cancelled. Claims 17-20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive, thus claims 1-2, 4-7, 10, 12-16, 21-24 stand rejected as set forth in Office action dated 11/16/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-5, 7, 10, 12-16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US Pub. No. 2017/0369709 A1, hereinafter “”709”) in view of et al. (US Pat. No. 6,838,166 B2, hereinafter “”166”) or Muller et al. (US Pub. No. 2013/2013/0234426 A1, hereinafter “”426”).

Regarding claims 1,7: “709 teaches a flake (Page 2, [0017]), comprising: a reflector layer having a first surface, and a second surface opposite the first surface; a stack of two or more selective light modulator layers external to the first surface, (Page 2, [0020], Figs. 1 and 2), wherein each selective light modulator layer of the stack of two or more interfacing (i.e. interpreted as the boundary between two phases, whereby the surface of an object determines its optical appearance, stickiness, wetting behavior, frictional behavior, and chemical reactivity, etc.; Page 4, [0037]-[0040]) selective light modulator layers includes a colorant having a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]), at least one selective light modulator layer, external to the second surface including the colorant (Page 2, [0020], Fig. 2). “709 does not expressly teach the colorant is selected from the group consisting of thermochromic dyes, and photochromic dyes, wherein the colorant is a photochromic dye, wherein the photochromic dye is selected from the group consisting of triarylmethane, stilbene, azastilbene, nitrone, fulgide, spiropyran, naphthopyran, spiro-oxazine, diarylethene, silver chloride, zinc halide, yttrium hydride, hexaarylbiimidazole, spiropermidine and combinations thereof.

    PNG
    media_image1.png
    179
    391
    media_image1.png
    Greyscale

However, “166 teaches multilayered pigment flakes and foils (Col. 4, lines 6-8) comprising the colored layers of flake 240 can be formed of a variety of different absorbing and/or reflecting materials in one or more layers (Col. 18, lines 59-61; Fig 12), wherein the 
Alternatively, “426 teaches a value document consisting of a two- or multilayer security paper having an at least partially embedded security element (Page 2, [0019]), wherein the first paint layer can already comprise security features, such as security pigments or security dyes, for example colored, heat-sensitive, luminescent pigments or dyes (i.e., read on thermochromic dye), embossed microstructures or macrostructures, surface relief, diffraction gratings, diffraction structures, holograms, lens structures, Moire structures, and the like (Page 3, [0041]; Page 4, [0054]) with benefit of providing the optical properties of the layer that may be affected by visible dyes or pigments, luminescent dyes or pigments which, in the visible range, in the UV range or in the IR range are fluorescent or phosphorescent, effect pigments such as liquid crystals, pearl luster, bronzes and/or multilayer color-change pigments and photochromic, heat-
In an analogous art of multi-layered pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light modulator material by “709, so as to include a colorant, wherein the colorant is selected from photochromic dyes as taught by “166, and would have been motivated to do so with reasonable expectation that this would result in providing to achieve a desired color characteristic (Col. 19, lines 47-19), and further the color shifting embodiments exhibit a discrete color shift so as to have a first color at a first angle of incident light or viewing and a second color different from the first color at a second angle of incident light or viewing. The pigment flakes can be interspersed into liquid media such as paints or inks to produce colorant compositions for subsequent application to objects or papers. The foils can be laminated to various objects or can be formed on a carrier substrate as suggested by “166 (Col. 4, lines 44-51). Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate colorant for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 
In an analogous art of multi-layered pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light modulator material by “709, so as to include a colorant, wherein the colorant is the photochromic dye as taught by “426, and would have been motivated to do so with reasonable expectation that this would result in providing the optical properties of the layer that may be affected by visible dyes or pigments, luminescent dyes or pigments which, in the visible range, in the UV range or in the IR range are fluorescent or phosphorescent, effect pigments such as liquid crystals, pearl luster, bronzes and/or multilayer color-change pigments re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Regarding claim 4: “709 teaches the flake (Page 2, [0017]), wherein the colorant includes two or more colorants (Page 3, [0026]).

Regarding claim 5: “709 teaches the flake (Page 2, [0017]), wherein each of the two or more colorants independently have a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]).

Regarding claim 10: “709 teaches the flake (Page 2, [0017]),  wherein the at least one selective light modulator layer, external to the second surface is a stack of selective light modulator layers on the second surface, and wherein each layer of the stack of the selective light modulator layers includes a colorant having a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]).

Regarding claim 12: “709 teaches the flake (Page 2, [0017]), wherein the first selective light modulator layer includes a selective light modulator material (Page 2, [0017]; Page 3, [0030]).

Regarding claim 13: “709 teaches the flake (Page 2, [0017]), wherein the selective light modulator material is chosen from a colored pigment, a light-fast dye, and a quantum dot (Page 3, [0025]-[0026]; Page 4, [0037]). 

Regarding claim 14: “709 teaches a composition (Page 8, [0087]) comprising the flake (Page 2, [0017]), and a liquid medium (Page 4, [0037]-[0041]).

Regarding claim 15: “709 teaches the composition (Page 8, [0087]), wherein the flake is a plurality of flakes (Page 8, [0087]).

Regarding claim 16: “709 teaches the flake (Page 2, [0017]), wherein each flake in the plurality of flakes includes a  selective light modulator layer that is different (Page 2, [0020]; Page 8, [0087]-[0088]).   

Regarding claim 21: “709 teaches the flake (Page 2, [0017]), wherein the stack of selective light modulator layers on the second surface includes two or more selective light modulator layers external to the second surface (Page 2, [0025].

	Regarding claim 22: “709 teaches the flake (Page 2, [0017]), wherein the stack of selective light modulator layers on the first surface includes three selective light modulator layers, wherein each selective light modulator layer includes a same or different colorant (Page 2, [0025]; Page 3, [0026]-[0027]).

	Regarding claim 23: “709 teaches the flake (Page 2, [0017]), wherein the least one selective light modulator layer external to the second surface includes three selective light 

	Regarding claim 24: “709 teaches the flake (Page 2, [0017]), wherein the first color is colorless (Page 3, [0026]-[0027]).Thus, it appears that “709 disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity,  to choose a colorant to have a first color that changes to a colorless color upon application of energy See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 

8.	Claims 1-2, 4-5, 10, 12-16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US Pub. No. 2017/0369709 A1, hereinafter “”709”) in view of Berning et al. (US Pat. No. 4,705,356, hereinafter “”356”).

Regarding claims 1-2: “709 teaches a flake (Page 2, [0017]), comprising: a reflector layer having a first surface, and a second surface opposite the first surface; a stack of two or more selective light modulator layers external to the first surface, (Page 2, [0020], Figs. 1 and 2), wherein each selective light modulator layer of the stack of two or more interfacing (i.e. interpreted as the boundary between two phases, whereby the surface of an object determines its optical appearance, stickiness, wetting behavior, frictional behavior, and chemical reactivity, etc.; Page 4, [0037]-[0040]) selective light modulator layers includes a colorant having a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]), at least one selective light modulator layer, external to the second surface including the colorant (Page 2, [0020], Fig. 2).“709 does not expressly teach the 

    PNG
    media_image1.png
    179
    391
    media_image1.png
    Greyscale

However, “356 teaches thin film optically variable articles having substantial color shift with changing angle of incident light (Col. 1, lines 6-9; Col. 2, lines 64-68) comprising colorant in a blue-to-red design shown in FIGS. 6 and 7A, B, C and 8 utilizes a subtractive colorant carrying superstrate that incorporates a mixture of Rhodamine B (magenta dye) (read on spirolactone) and Keystone 3810 Thioflavine TCN (yellow dye) (Col. 13, lines 43-47) with benefit of providing a thin film optically variable article having substantial color shift with varying angle of light incidence and viewing and including an optically thick, substantially transparent element carrying a colorant and having first and second surfaces (Abstract, lines 1-5). Furthermore,  a multilayer interference coating is carried on one of said first and second surfaces. The colorant serves to modify in essentially a subtractive mode the color at normal incidence and the color shift with angle of the multilayer interference coating as seen by reflection or transmission (Abstract, lines 5-10). 
In an analogous art of multi-layered pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light modulator material by “709, so as to include a colorant, wherein the colorant is selected from thermochromic dyes as taught by “356, and would have been motivated to do so with reasonable expectation that this would result in providing a thin film optically variable article having substantial color shift with varying angle of light incidence and viewing and including an optically thick, substantially transparent element carrying a colorant 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate colorant for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claim 4: “709 teaches the flake (Page 2, [0017]), wherein the colorant includes two or more colorants (Page 3, [0026]).

Regarding claim 5: “709 teaches the flake (Page 2, [0017]), wherein each of the two or more colorants independently have a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]).

Regarding claim 10: “709 teaches the flake (Page 2, [0017]),  wherein the at least one selective light modulator layer, external to the second surface is a stack of selective light modulator layers on the second surface, and wherein each layer of the stack of the selective light modulator layers includes a colorant having a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]).

Regarding claim 12: “709 teaches the flake (Page 2, [0017]), wherein the first selective light modulator layer includes a selective light modulator material (Page 2, [0017]; Page 3, [0030]).
Regarding claim 13: “709 teaches the flake (Page 2, [0017]), wherein the selective light modulator material is chosen from a colored pigment, a light-fast dye, and a quantum dot (Page 3, [0025]-[0026]; Page 4, [0037]). 

Regarding claim 14: “709 teaches a composition (Page 8, [0087]) comprising the flake (Page 2, [0017]), and a liquid medium (Page 4, [0037]-[0041]).

Regarding claim 15: “709 teaches the composition (Page 8, [0087]), wherein the flake is a plurality of flakes (Page 8, [0087]).

Regarding claim 16: “709 teaches the flake (Page 2, [0017]), wherein each flake in the plurality of flakes includes a first selective light modulator layer that is different (Page 2, [0020]; Page 8, [0087]-[0088]).   

Regarding claim 21: “709 teaches the flake (Page 2, [0017]), wherein the stack of selective light modulator layers on the second surface includes two or more selective light modulator layers external to the second surface (Page 2, [0025].

	Regarding claim 22: “709 teaches the flake (Page 2, [0017]), wherein the stack of selective light modulator layers on the first surface includes three selective light modulator layers, wherein each selective light modulator layer includes a same or different colorant (Page 2, [0025]; Page 3, [0026]-[0027]).

	Regarding claim 23: “709 teaches the flake (Page 2, [0017]), wherein the least one selective light modulator layer external to the second surface includes three selective light 

	Regarding claim 24: “709 teaches the flake (Page 2, [0017]), wherein the first color is colorless (Page 3, [0026]-[0027]).Thus, it appears that “709 disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity,  to choose a colorant to have a first color that changes to a colorless color upon application of energy See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 

9.	Claims 1, 4-6, 10, 12-16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US Pub. No. 2017/0369709 A1, hereinafter “”709”) in view of  Schmid et al. (US Pat. No. 5,607,504, hereinafter “”504”).

Regarding claims 1,6: “709 teaches a flake (Page 2, [0017]), comprising: a reflector layer having a first surface, and a second surface opposite the first surface; a stack of two or more selective light modulator layers external to the first surface, (Page 2, [0020], Figs. 1 and 2), wherein each selective light modulator layer of the stack of two or more interfacing (i.e. interpreted as the boundary between two phases, whereby the surface of an object determines its optical appearance, stickiness, wetting behavior, frictional behavior, and chemical reactivity, etc.; Page 4, [0037]-[0040]) selective light modulator layers includes a colorant having a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]), at least one selective light modulator layer, external to the second surface including the colorant (Page 2, [0020], Fig. 2). “709 does not expressly teach the 

    PNG
    media_image1.png
    179
    391
    media_image1.png
    Greyscale

However, “504 teaches luster pigments based on multiply coated plateletlike metallic substrates comprise at least one layer packet comprising A) a colorless coating having a refractive index n≤1.8, and B) a selectively absorbing coating having a refractive index n ≥2.0, and also if desired additionally C) an outer, colorless or selectively absorbing coating different than the layer (B) underneath (Col. 2, lines 19-27). A suitable colorant-containing coating can be for example a colored polymer film which is applied by copolymerization of the monomers in the presence of dissolved dye or onto which a pigment is adsorbed or be a vat dye film precipitated onto the substrate particles by oxidation of the dissolved leuco form (i.e., thermochromic dye; Col. 3, lines 3-14; Col. 3, lines 23-28) with benefit of providing strong luster pigments which combine attractive coloristics and advantageous application properties (Col. 2, lines 5-7), and further provides for the use of the luster pigments for coloring paints, inks, including printing inks, plastics, glasses, ceramic products and decorative cosmetic preparations (Col. 2, lines 15-18). 
In an analogous art of multi-layered pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light modulator material by “709, so as to include a colorant, wherein the colorant is thermochromic dyes such as lecuo dye as taught by “506, and would have been motivated to do so with reasonable expectation that this would result in providing strong luster pigments which combine attractive coloristics and advantageous application properties (Col. 2, 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate colorant for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claim 4: “709 teaches the flake (Page 2, [0017]), wherein the colorant includes two or more colorants (Page 3, [0026]).

Regarding claim 5: “709 teaches the flake (Page 2, [0017]), wherein each of the two or more colorants independently have a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]).

Regarding claim 10: “709 teaches the flake (Page 2, [0017]),  wherein the at least one selective light modulator layer, external to the second surface is a stack of selective light modulator layers on the second surface, and wherein each layer of the stack of the selective light modulator layers includes a colorant having a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]).

Regarding claim 12: “709 teaches the flake (Page 2, [0017]), wherein the first selective light modulator layer includes a selective light modulator material (Page 2, [0017]; Page 3, [0030]).

Regarding claim 13: “709 teaches the flake (Page 2, [0017]), wherein the selective light modulator material is chosen from a colored pigment, a light-fast dye, and a quantum dot (Page 3, [0025]-[0026]; Page 4, [0037]). 

Regarding claim 14: “709 teaches a composition (Page 8, [0087]) comprising the flake (Page 2, [0017]), and a liquid medium (Page 4, [0037]-[0041]).

Regarding claim 15: “709 teaches the composition (Page 8, [0087]), wherein the flake is a plurality of flakes (Page 8, [0087]).

Regarding claim 16: “709 teaches the flake (Page 2, [0017]), wherein each flake in the plurality of flakes includes a first selective light modulator layer that is different (Page 2, [0020]; Page 8, [0087]-[0088]).   

Regarding claim 21: “709 teaches the flake (Page 2, [0017]), wherein the stack of selective light modulator layers on the second surface includes two or more selective light modulator layers external to the second surface (Page 2, [0025].

	Regarding claim 22: “709 teaches the flake (Page 2, [0017]), wherein the stack of selective light modulator layers on the first surface includes three selective light modulator layers, wherein each selective light modulator layer includes a same or different colorant (Page 2, [0025]; Page 3, [0026]-[0027]).

	Regarding claim 23: “709 teaches the flake (Page 2, [0017]), wherein the least one selective light modulator layer external to the second surface includes three selective light 

	Regarding claim 24: “709 teaches the flake (Page 2, [0017]), wherein the first color is colorless (Page 3, [0026]-[0027]).Thus, it appears that “709 disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity,  to choose a colorant to have a first color that changes to a colorless color upon application of energy See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 
Response to Arguments
10.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive,
	In response to Applicant’s argument that the specification at paragraph [0033] discloses the stack of SLUML and provides an exemplary structure in which selective light modulator layers (SLML) in the stack interface with one another, i.e., without intervening layers between the selective light modulator layers. The specification does not support a broader claim construction, such as the Examiner’s interpretation, in which a stack of two or more selective light modulator layers would include intervening layers between the selective light modulator layers
	The Examiner respectfully disagrees. The instant claim 1 does not require the two or more selective light modulator layers external to the first surface of the reflector layer be directly on the top of each other, since the scope of claims in patent application not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. The specification at paragraph [0033] teaches a stack of 1-6 SLML can be located on a first surface 

	In response to Applicant’s argument that Seydel fails to teach or suggest the colorant is selected from the group consisting of thermochromics dyes and photochromic dyes. 
	The Examiner respectfully disagrees. “[n]on-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.” In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986). Each reference cited by the Examiner must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole. Applicant’s argument ignores the teachings of
Phillips ”166 or Muller ”426. “166 teaches multilayered pigment flakes and foils (Col. 4, lines 6-8) comprising the colored layers of flake 240 can be formed of a variety of different absorbing and/or reflecting materials in one or more layers (Col. 18, lines 59-61; Fig 12), wherein the colored layers of flake 240 can also be formed of a variety of conventional organic or inorganic pigments applied singly or dispersed in a pigment vehicle (Col. 19, lines 12-14). Examples of suitable organic dyes that can be used to form the selective absorber layers of flake 240 include copper phthalocyanine, perylene-based dyes, anthraquinone-based dyes (i.e., quinone  derivative as photochromic dye), and the like; azo dyes and azo metal dyes (Col. 19, lines 2-11). “166 teaches the colored layers of flake 240 can also be formed of a variety of conventional 
Alternatively, “426 teaches a value document consisting of a two- or multilayer security paper having an at least partially embedded security element (Page 2, [0019]), wherein the first paint layer can already comprise security features, such as security pigments or security dyes, for example colored, heat-sensitive, luminescent pigments or dyes (i.e., read on thermochromic dye), embossed microstructures or macrostructures, surface relief, diffraction gratings, diffraction structures, holograms, lens structures, Moire structures, and the like (Page 3, [0041]; Page 4, [0054]) with benefit of providing the optical properties of the layer that may be affected by visible dyes or pigments, luminescent dyes or pigments which, in the visible range, in the UV range or in the IR range are fluorescent or phosphorescent, effect pigments such as liquid crystals, pearl luster, bronzes and/or multilayer color-change pigments and photochromic, heat-sensitive dyes or pigments (i.e., read on thermochromic dye). These materials can be used in all possible combinations. In addition, phosphorescent pigments can also be used alone or in combination with other dyes and/or pigments (Page 3, [0054]). Thus, Phillips ”166 or Muller ”426 cures the deficiency in Seydel “709 references relied upon in rejecting independent claim 1.



	The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  “166 teaches multilayered pigment flakes and foils (Col. 4, lines 6-8) comprising the colored layers of flake 240 can be formed of a variety of different absorbing and/or reflecting materials in one or more layers (Col. 18, lines 59-61; Fig 12), wherein the colored layers of flake 240 can also be formed of a variety of conventional organic or inorganic pigments applied singly or dispersed in a pigment vehicle (Col. 19, lines 12-14). Examples of suitable organic dyes that can be used to form the selective absorber layers of flake 240 include copper phthalocyanine, perylene-based dyes, anthraquinone-based dyes (i.e., quinone  derivative as photochromic dye), and the like; azo dyes and azo metal dyes (Col. 19, lines 2-11). “166 teaches the colored layers of flake 240 can also be formed of a variety of conventional organic or inorganic pigments applied singly or dispersed in a pigment vehicle. Such pigments are described in the NPIRI Raw Materials Data Handbook, Vol. 4, Pigments (1983) (i.e., read on photochromic dyes, see the attached document) with benefit of providing to achieve a desired color characteristic (Col. 19, lines 47- is a kind of chemical compound that has photoresponsive parts on its ligand. These complexes have a specific structure photoswitchable organic compounds are attached to metal complexes. For the photocontrollable parts, thermally and photochemically stable chromophores (azobenzene, diarylethene, spiropyran, etc.) are usually used. And for the metal complexes, a wide variety of compounds that have various functions (redox response, luminescence, magnetism, etc.) are applied. “426  clearly teaches the recited photochromic dye, and thus the rejection is maintained.  In this case, nevertheless, the combination of Seydel “709 in view of Phillips ”166 or Muller ”426 is deemed to teach a flake  re Linter, 458 F.2d 1013, 173 re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). Phillips ”166 or Muller ”426 cures the deficiency in Seydel “709 references relied upon in rejecting independent claim 1.

	In response to Applicant’s argument that with regard to claim 5, Seydel “709 only teaches a specific color upon absorption of light as cited by Examiner.
The Examiner respectfully disagrees. “709 teaches in some examples, the specific wavelengths absorbed can cause the article 10, for example, in the form of a flake, to appear a specific color. For example, the SLML 14, 14', 14'', and 14''' can appear red to the human eye (e.g., the SLML can absorb wavelengths of light below approximately 620 nm and thus reflect or transmit wavelengths of energy that appear red). This can be accomplished by adding SLMPs that are colorants (e.g., organic and/or inorganic pigments and/or dyes) to a host material, such as a dielectric material, including but not limited to a polymer. For example, in some instances, the SLML can be a colored plastic (Page 3, [0026]). In some examples, some or all of the specific wavelengths absorbed can be in the visible range (e.g., the SLML can be absorbing throughout the visible, but transparent in the infrared). The resulting article 10, for example in the form of a flake, would appear black, but reflect light in the infrared. In some examples described above, the wavelengths absorbed (and/or the specific visible color) of the article 10 and/or SLML 14, 14', 14'', and 14''' can depend, at least in part, on the thickness of the SLML 14, 14', 14'', and 14''' (Page 3, [0027]). Thus, it appears that “709 disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity, to combine more than one colorant independently have a first color that changes to a second color upon application of energy See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness 

	In response to Applicant’s argument that with regard to claim 10, Seydel “709 is silent as to stack of layers of SLML as cited by Examiner. 
	The Examiner respectfully disagrees.  “709 teaches the article 10, for example, in the form of a flake, sheet, or foil, of FIGS. 1-3 can include a first selective light modulator layer (SLML) 14 and a second selective light modulator layer 14'. The SLML can be a physical layer comprising a plurality of optical functions aiming at modulating (absorbing and or emitting) light intensity in different, selected regions of spectrum of electromagnetic radiation with wavelengths ranging from about 0.2 µm to about 20  µm (Page 2, [0025]). “709 teaches the flake (Page 2, [0017]),  wherein the at least one selective light modulator layer, external to the second surface is a stack of selective light modulator layers on the second surface, and wherein each layer of the stack of the selective light modulator layers includes a colorant having a first color that changes to a second color upon application of energy (Page 2, [0017]; Page 2, [0025]-Page 3, [0027]).

	In response to Applicant’s argument that Berning ”356 or Schmid “504 fails to teach or suggest a stack of two more selective light modulator layers external to the first surface of the reflector layer. 
The Examiner respectfully disagrees.  It is noted the same argument relating to Phillips ”166, and Muller ”426 from the above paragraph continue to apply, but will not be repeated for the sake of brevity (applicant's arguments against the references individually).  “356 teaches thin film optically variable articles having substantial color shift with changing angle of incident 

The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















Primary Examiner, Art Unit 1763
03/10/2022